Citation Nr: 0431451	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for defective vision of 
the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, CA.

The issue of service connection for defective vision of the 
left eye is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim for service connection for asthma; all 
reasonable development necessary for the disposition of the 
instant case has been completed.

2.  The veteran's pre-enlistment examination showed no 
asthma, which raises a presumption of soundness; while there 
is some competent evidence of pre-existing asthma, the 
medical evidence does not show that the veteran's asthma 
clearly and unmistakably pre-existed active service; asthma 
was diagnosed during service and the veteran's current asthma 
is linked to that diagnosis.  


CONCLUSION OF LAW

Asthma was incurred during active service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for asthma.  
Therefore, no further development is needed with regard to 
this claim.  As noted in the introduction above, the claim 
for service connection for defective vision in the left eye 
is addressed in the remand appended to this decision.


FACTUAL BACKGROUND

Service medical records include numerous entries pertaining 
to asthma.  The veteran completed a Preliminary Physical 
Review (ATC Form 9) in December 1977, wherein she denied a 
history of asthma or respiratory problems.  The physician's 
notes on a Report of Medical History (SF 93), also dated in 
December 1977, indicate the veteran had wheezes occasionally, 
but did not have asthma.  The veteran sought treatment in 
March 1978, reporting the onset of an upper respiratory 
infection several days earlier, and difficulty breathing 
beginning the evening before presenting.  On examination 
there was diffuse rhonchi and wheezes in the lungs with air 
moving well.  No infiltrate was seen on the chest x-ray.  The 
assessment was URI (upper respiratory infection) with 
bronchospasm and ? (questionable) asthma.  The veteran was 
seen again two days later with continued complaints of  
wheezing, along with a productive cough and much nasal 
congestion.  On examination, the lungs revealed an 
inspiratory wheeze with forced inspiration.  The assessment 
was URI with bronchospasm.  In July 1980, the veteran was 
diagnosed with bronchitis.  Notes indicate a few days later 
during follow-up, "Now it comes out (the) patient had "hay 
fever" and asthma."  At that point arrangements were made 
to conduct allergy testing and therapy for asthma.  An 
allergy inhalant skin test was completed in October 1980.  
The veteran reported shortness of breath and wheezing that 
began in Texas three years ago and had continued 
intermittently, and was somewhat worse in the Spring and 
Summer.  Asthma was established as a diagnosis.  Treatment 
records reflect intermittent respiratory complaints and 
refills for asthma medications thereafter, the last refill 
occurring in December 1997.

VA outpatient records from West Los Angeles show no 
complaints or treatment pertinent to this appeal.

In December 2002, the veteran stated in her VA Form 9 that 
her mother and one of eight siblings had asthma, but she did 
not.  She asserted that she was not diagnosed at any time 
during her childhood and was never absent from school as a 
result of asthma.  She stated that she ran track throughout 
school.

The veteran underwent a fee basis C&P exam in February 2003.  
The examiner reviewed the claims file and noted the veteran's 
initial months of service were in San Antonio, Texas in 1977 
and 1978.  The examiner noted that within three months of 
entering service, the veteran was being treated for asthma.  
He also noted that the veteran reported a three-year history 
of asthma, which he concluded, placed onset some time in 
1977.  The examiner also noted that the veteran provided 
numerous examiners with a history of allergy to cats with 
wheezing upon exposure to them.  He noted the veteran's 
sister and mother have asthma.  Current complaints were daily 
shortness of breath and asthma attacks twice a week.  The 
veteran also reported she slept upright and experienced 
dyspnea at rest and on walking several blocks.  She stated 
she used mechanical assistance for delivery of medication 
when she is very ill and she has received oral and inhalation 
steroids and other treatments.  She reported smoking 11/2 packs 
of cigarettes a day and not engaging in any exercise.

Following the medical history, review of systems, physical 
examination, chest 
x-ray, and bronchodilator evaluation, the examiner concluded 
that the veteran had wheezing before entering service.  He 
opined that the diagnosis of asthma was appropriate, although 
the veteran might not have been told this.  The examiner 
noted the family history of asthma and the veteran's history 
of allergies, having reported allergic conjunctivitis and 
wheezing in association with exposure to cats.  He concluded 
that the veteran had symptoms prior to entering service, 
which are more likely than not the equivalent to asthma.  He 
indicated it would be impossible for anyone to state whether 
her asthmatic symptoms had been permanently worsened during 
her military service because of the current exacerbating 
factors of weight gain, reflux, and smoking.

LAW AND REGULATIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  To demonstrate a chronic 
disease in service, a combination of manifestations must be 
shown that is sufficient to identify the disease entity and 
there must be sufficient observation to establish chronicity 
at the time.  38 C.F.R. § 3.303(b).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A presumption of soundness arises when a veteran has been 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only those conditions recorded in examination reports are to 
be considered "noted."  The veteran's given history at the 
induction examination alone will not constitute a notation of 
a condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304 (2004).
  
VAOGCPREC 3-2003 (July 16, 2003) holds to rebut the 
presumption of a sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that (1) 
the disease or injury existed prior to service and that (2) 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of the rebuttal standard attaches.  

Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

ANALYSIS

The Board notes at the outset that, while the report of the 
veteran's pre-enlistment examination indicated that she had a 
history of pre-service wheezing, the examination of her lungs 
upon entering service was normal and the examiner 
specifically ruled out asthma.  Thus, there is a presumption 
of soundness with regard to the veteran's lungs.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Vanerson v. West, 12 Vet. App. 254, 
258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
The Court noted, "the word 'unmistakable' means that an item 
cannot be misinterpreted and misunderstood, i.e. it is 
undeniable."  Vanerson v. West, 12 Vet. App. 254 (1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).

The only competent post-service evidence that addresses the 
question of whether asthma pre-existed service consists of a 
VA examination report, wherein the examiner opined that it 
was more likely than not that she had asthma prior to 
service.  Aside from the fact that the opinion was qualified 
as "more likely than not" and therefore not unequivocal or 
clear and unmistakable, upon evaluation in 1980 while on 
active duty, the veteran referred to her symptoms beginning 
in Texas, where she spent her initial period of service.  Her 
DD Form 214 shows that she entered service from Los Angeles, 
California, her home of record at that time.  The veteran has 
also stated that she successfully participated in organized 
athletics before entering military service and did not 
encounter any significant respiratory difficulties.  It may 
be inferred from the absence of a pre-service diagnosis of 
asthma and the veteran's statements, that her symptoms were 
not of sufficient severity to warrant ongoing medical 
treatment.  Service medical records clearly show that a plan 
to initiate asthma therapy was begun in 1980.  Such evidence 
does not rebut the presumption of soundness, in that it is 
does not demonstrate that clearly and unmistakably, the 
veteran's asthma pre-existed service.  

The service medical records show treatment for asthma during 
the veteran's 20 years of active duty, which ended in 
December 1997.  The post-service medical evidence of record 
shows that she continues to be treated for asthma.  

In sum, while there is some competent evidence of pre-
existing asthma, the medical evidence does not show that the 
veteran's asthma clearly and unmistakably pre-existed active 
service.  VAOGCPREC 3-2003; Vanerson, supra; Kinnaman, supra.  
Asthma was diagnosed during service and the veteran's current 
asthma is linked to that diagnosis.  Accordingly, service 
connection for asthma is warranted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  







ORDER

Service connection for asthma is granted.


REMAND

Service medical records reflect the veteran presented in 
October 1997 with complaints of blurry vision.  She underwent 
testing and the assessment revealed a macular scar of the 
left eye with a history of edema of unknown etiology.  
Glaucoma was suspected with visual field changes and a 
history of increased intraocular pressure.  Visual field 
analysis and an eye pressure check were repeated in December 
1997, confirming the finding of macular scars.  A note also 
indicates that the possibility of glaucoma was discussed.  
Follow-up in a few weeks was advised.  There are no further 
evaluations of record.  The veteran has not been afforded a 
physical examination to clarify her diagnosis.  

It is the Board's judgment that the duty to assist in this 
case includes providing the veteran with a more current and 
thorough eye examination for the purpose of determining 
whether she has a current eye disorder that began during or 
is otherwise linked to service.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded an eye 
examination by an appropriate specialist 
to determine the nature and etiology of 
any current disease or defect of the left 
eye.  All indicated studies must be 
conducted.  The claims file should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the review of the 
relevant evidence in the claims folder, 
including service, VA, and private 
medical records; the medical history, eye 
examination, and any tests that are 
deemed necessary, the physician is 
requested to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any left eye disease or 
defect that is present began during or is 
causally linked to any incident of or 
finding recorded during service.  

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician is also asked to 
provide a rationale for any opinion 
expressed.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the required opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
defective vision of the left eye.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



